Citation Nr: 0927075	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-24 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of a total temporary evaluation 
beyond June 1, 2005, based on surgery, requiring 
convalescence, following an ACL reconstruction, right knee, 
performed on November 29, 2004.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1968; and from February 1973 to April 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2006, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated on his July 2007 substantive Appeal (VA 
Form 9) that he wished to present testimony to the Board via 
a video-conference hearing.  Upon being scheduled for a 
video-conference hearing, the Veteran submitted a June 2009 
video hearing form in which he indicated that he declined the 
video-conference hearing in lieu of a hearing before a 
Veterans Law Judge sitting at the RO (Travel Board) hearing.  
Under the circumstances, the Veteran must be afforded an 
opportunity to present testimony at a Travel Board hearing as 
requested.   

The case is hereby REMANDED for the following actions:

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


